Name: 90/447/Euratom: Commission Decision of 30 July 1990 concerning the conclusion of a cooperation agreement between the European Atomic Energy Community and the Kingdom of Sweden on research and training in the field of radiation protection
 Type: Decision
 Subject Matter: international affairs;  electrical and nuclear industries;  Europe;  research and intellectual property;  European construction
 Date Published: 1990-08-22

 Avis juridique important|31990D044790/447/Euratom: Commission Decision of 30 July 1990 concerning the conclusion of a cooperation agreement between the European Atomic Energy Community and the Kingdom of Sweden on research and training in the field of radiation protection Official Journal L 228 , 22/08/1990 P. 0035*****COMMISSION DECISION of 30 July 1990 concerning the conclusion of a cooperation agreement between the European Atomic Energy Community and the Kingdom of Sweden on research and training in the field of radiation protection (90/447/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the third paragraph of Article 101 thereof, Whereas the framework agreement for scientific and technical cooperation between the European Communities and the Kingdom of Sweden (1) was signed on 13 January 1986; Whereas by Decision 89/416/Euratom (2), the Council adopted a specific research and training programme for the European Atomic Energy Community in the field of Radiation Protection (1990 to 1991), HAS DECIDED AS FOLLOWS: Article 1 The cooperation agreement between the European Atomic Energy Community and the Kingdom of Sweden on research and training in the field of radiation protection is hereby approved on behalf of the European Atomic Energy Community. The text of the agreement is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorised to sign the cooperation agreement for the purpose of committing the European Atomic Energy Community. Done at Brussels, 30 July 1990. For the Commission The President Jacques DELORS (1) OJ No L 313, 22. 11. 1985, p. 1. (2) OJ No L 200, 13. 7. 1989, p. 50.